            Case 5:20-cv-04019-EFM-ADM Document 1-1 Filed 04/02/20 Page 1 of 8

,,                                                            ELECTRONICALLY FILED
                                                                  2020 Mar04 PM 3:15
Diana S Hanna                                       CLERK OF THE SHAWNEE COUNTY DISTRICT COURT
                                                            CASE NUMBER: 2019-CV-000948
vs.
Wal Mart Stores Inc                                                                                       EXHIBIT
                                                       SUMMONS
                                                                                                                A
                            Chapter 60 - Service by Attorney or Process Server

To the above-named Defendant/Respondent:


                                    Wal Mart Stores Inc
                                    112 SW 7th St Ste 3C
                                    Topeka, KS 66603


You are hereby notified that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition ~th the court and to serve a copy upon:

                                    Pantaleon Florez, Jr
                                    933 S Kansas Ave
                                    topeka, KS 66612


within 21 days after service of summons on you.                       '




Clerk of the District Court
Electronically signed on 03/05/2020 12:27:45 PM

Documents to be served with the Summons:
Petition - Wal Mart Stores Inc, Miscellaneous - Wal Mart Stores Inc
      Case 5:20-cv-04019-EFM-ADM Document 1-1 Filed 04/02/20 Page 2 of 8


                                                ELECTRONICALLY FILED
                                                     2019 Dec 20 PM 3:05
                                       CLERK OF THE SHAWNEE COUNTY DISTRICT COURT
                                               CASE NUMBER: 2019-CV-000948
Pantaleon Florez, Jr., #10889
933 S. Kansas Avenue
Topeka, KS 66612-1210
(765) 234-6699 F: (785)234-6650
florezlaw@gmall.com


             IN THE DISTRICT COURT OF SHAWNEE COUNTY, KANSAS
                                 DIVISION


DIANA S. HANNA
           Plaintiff,
vs.                                                        case No.2019-CV-_ _ __

WAL MART STORES, INC.,
          Defendant.


                                       PETITION
                                 JURY TRIAL DEMANDED
        INTRODUCTION

        1. This action for monetary, declaratory, equitable and other appropriate rellef Is

brought by the Plaintiff, to redress violation of rights secured by the United States

ConstiMion and laws of the United States of America by the Defendant.

        2. This action arises under the CMI Rights Act of 1964 as amended (1991), 42

U.S.C. §2000e.    et seq. (hereinafter Tltle VII) and The Equal Pay Act of 1963, 29 U.S.C.
§ 206(d) of the Fair Labor Standards Act, as amended.

        4. Plaintiff timely flied a charge of discrimination In writing, With the Equal.

Employment Opportunity Commission Charge Number 830-2012- 00543. A notice of

right to sue was issued dated September 23, 2019. This action Is brought within the

ninety (90) day statutory period for flllng. A copy of the notice of the notice of right to

sue is attached hereto.

                                               1
    Case 5:20-cv-04019-EFM-ADM Document 1-1 Filed 04/02/20 Page 3 of 8




       5. Defendant Is an employer within the meaning of THle VII and has more than

500 employees In each of 20 ~r more calendar weeks In the current or preceding year.

       6. The unlawful practices and actions alleged below were committed within the

State of Kansas and venue is properly laid In this Court.

       PARTIES

       7. Plalntlff Diana S. Hanna, is a female citizen of the United States of America of

currently residing at Topeka, Kansas.

       8. Defendant Wal Mart Stores, Inc., is a corporation authorized to do business In

the State of Kansas and the former employer of the Plaintiff.

       FACTUAL ALLEGATIONS

Title VII

       9. Plaintiff began her employment with Defendant as a Cashier at the

Wannamaker Road locatlon.

       10. Plaintiff contends she was discriminated against by Defendant's fallure to

promote her to an assistant manager or other manager position after she successfully

passed the managers exam.

       11. Plaintiff was fully qualified for a managers position In part due to her prior

experience as a manager elsewhere.

       12. Defendant at all times relevant favored and hired males In a disproportionate

rate for manager position with the Intent to exclude females from management position.

       13. Plaintiff contends that the Defendant at its Topeka stores falls to hire

females from the applicable work force for better paying position in the same manner

and at the same rate as comparably trained and qualified similarly situated male
                                             2
   Case 5:20-cv-04019-EFM-ADM Document 1-1 Filed 04/02/20 Page 4 of 8




employees. This underutilization of available, qualified female employees and

applicants constitutes and unlawful employment practice In violation of Title VII.

       14. As a resuH of these unlawful discriminatory acts, Plaintiff has sustained

serious losses, including loss of pay and future pecuniary losses, lost benefits and has

suffered emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of

life, humiliation and other nonpecuniary losses as a direct resuH of the sex based

discriminatory conduct of the Defendant.

       15. Plaintiff has therefore Instituted this action   to obtain appropriate relief
as provided under all applicable Federal and State staMes.

FLSAClaim

       16. Plaintiff at all times relevant hereto was employed as a cashier by

Defendant.

      17. Defendant is an employer within the meaning of the FLSA.

      18. Defendant is aware of the requirements to pay equal wages for equal work

under the FLSA.

      19. From the beginning of Plaintifrs employment through her unjustified

termination was denied equal pay for equal work by Defendant.

      20. Defendant knew Plaintiff was entitled to equal pay under the Fair Labor

Standards Act but willfully failed and refused to pay her and other females on the same

terms as their male counterparts.

      REQUEST FOR RELIEF

      WHEREFORE, Plaintiff respectfully prays this Court:

      a.     Enjoin the Defendant, and Its officers, agents, successors, employees,

                                              3
    Case 5:20-cv-04019-EFM-ADM Document 1-1 Filed 04/02/20 Page 5 of 8




attorneys, and other representatives, and those acting in concert with and at its

discretion from continuing or maintaining any policy or practices, specifically including

those herein alleged which discriminate or have the effect of discriminating which

deprive or tend to deprive an Individual or employment opportunities because of gender

in violation of Tille VII of the 1964 Civil Rights Act, as amended(1991), 42 U.S.C. §

2000e et seq. or the Equal Pay Act.

       b.         Order Defendant, to institute and carry out whatever pollcies, practices

and affirmative actions are necessary to eradicate the effects of its past and present

unlawful practices and discrimination.

       c.         Order the Defendant to make whole the Plaintiff, adversely affected by the

practices herein above described by paying restitution in the form of back pay, with

interest at the legal rate, and compensatory damages for future pecuniary losses and

non-pecuniary losses including emotional pain, suffering, inconvenience, mental

anguish and loss of enjoyment of life.

       d.         Order the Defendant to instate the Plaintiff to a manager position with

Defendant or in the alternative award Plaintiff front pay at the applicable hourly rate for

five (5) years.

       e.     Retain jurisdiction over this action to assure full compliance by the

Defendant with the Court's decree entered In this action and the provisions of Title VII.

       f.     Order the Defendant to compensate Plaintiff for actual damages

sustained in an amount in excess of seventy-five Thousand Dollars ($75,000) as        a
direct result of Defendant's discriminatory conduct.



                                                4
   Case 5:20-cv-04019-EFM-ADM Document 1-1 Filed 04/02/20 Page 6 of 8




        g.     Award Plaintlff back pay for all hours worked for the Defendant at the rate

paid   to its male employees and an equal amount as liquidated damages for the willful
violation of the FLSA.

        h.     Award Plaintiff the costs of this action plus reasonable attomey's fees.

        i.     Grant such additional relief as the Court may deem Just and proper In the

premises.

                                                 Respectfully submitted,

                                                 /sJPantaleon Florez, Jr,
                                                 Pantaleon Florez, Jr., #10889
                                                 Attomey for Plaintiff




                                             5
                        Case 5:20-cv-04019-EFM-ADM Document 1-1 Filed 04/02/20 Page 7 of 8

Nov 14 2019 06:271'M HP Fax                                                      page 1


eeoc,.... 1111111111                   U.S. EQUAL EMPLOYMENT OPPORTUNffY COMMISSipN
          ..
                                                  DISMISSAL         AND NOTICE OF .RIGH"ts
To:   Diana S. Hanna                                                                  Fnim:   Llltle Rock Arel Office
      1218 SW Hampllln                                                                        820 Lciullllana
      Topeka, KS 88824                                                                        Sulta200 ·
                                                                                              Llttla !tock, AR 72201



      D                    On bshohlpenan(B) ar,p;a.,.,t-.., idlJn/iljl Is
                          CONFIDENTIAL (29 CFR §lltlf. 7fal)
EEOC Charge No.                              EEOC RePnloontallw                                                          Telepllone No.
                                             Lynda F. Fler, .
830-2012-4)0543                              Lead S,atamlc Investigator                                                  (601) 3Z4 5468
_THE EEOC IS CLOSING ITS FILE ON THIS CHAl;iGE FOR THE FOLLOWING ~SON:
      0        The faCIB alleged In Iha charge fall ID stale a clalm undar Hr of Iha.statutes enfor":"HI by Iha EEOC.

      D        Your aUegatlone did not Involve a dsebllffr as defined by the Americans With Dlsabilltles Act.

      D        The Respondent employs 1-lhan the iaquired number of e m ~ or Is not olhelWlsa covered by the sla1Ules.

      D        Your Charge was not flmely filed with EEQC; tn other wmds, you wailed loo long after lhe date(s) of Ille alleged dlsc:llmlnallon ID
               file your charge
               The EEOC issues I/le lollowlng delermlnaUon: Baaed upon Its lnveallgeUon, the EEOC Is unable ID CDnCIUde lhal the infonnatlan
               obtained aslablishes violation& of lhe S!Blules. Thia does not c:e,tlfy lhat the respondent Is in compliance wfth Iha &llltlitll1. No
               finding ia made as ID any other IBBUes that inlgt,t be canstlllad as having been relsad by lhls charge.
      D        The EEOC has adoflled the llnd{ng1 of Ille s1ale arJocal lalr e m ~ p,actices agency lhal Investigated IIIIS clla,ge.

      0        Olhe, (btlefly state)


                                                         - NOTICE OF SUIT RIGHTS -
                                                    (See Ille - - - Blfm:il&d ID 1/!is fDnn.)
i111e VII, Iha Americana with Dleablllll•• Act, tlla Ganattc lnfonnatlon Nondiscrimination Act, or the Age Dlscttmlnatlon In
:mployment Act: Jhis. will be the only notice of dismissal and of your right to sue that we wlll sand you. You may Illa a lawsl/lt ·
,gainst the respondent(s) under federal law based on this charge In federal or stale court. Your lawsull muat be fllad WITHIN 9D
IAYS of your reoDlp&-of-thla·nat'oe: or 1cur A9llt ta sue baa::d on this ohelge-wlll be-lost (The time Omit for :air,g suit t.aed on a ·
laim under state law may be different)                                                                             .

:qual Pay Act (EPA): EPA suits must be fi/ed in federal or stalB court within 2 years (3 years for Willful violations) of the alleged
'PA underpayment This means lhat bac:kpay due fDr any vlolalion• that occumul mora U,an 2 years (3 ,,...., before you file
ult mar not be collacllble.              ·



                                                                                                                        September 23, 2019- /
                                                               WOiiam A. Caah, Jr,,                                            f1JBl9Ma//od)
                                                               Arwa Office Director
"'        WAL MART STORES INC.                          Lltllar Mendelson                              Cohan Mllstaln Saller• & Toll
          c/o Lltller Mandalaon, P.C.                   Attn: Stacar Bladford                          Attn: Joa Sellal'II/Cbrllltlne Webber·
          Global Sarvlcn Centar                         420 20th Street North                          1100 New York Ava NW
          Scott A. Forman, Shareholder                  8ulte23DD                                      Suite &00 Waat
          23D1 McGee SlrBat, Suite 800                  Blnnlngham, AL 31312                           Washington, DC 20005
          Kansas· City, MO 8<1108
                               ....
        Case 5:20-cv-04019-EFM-ADM Document 1-1 Filed 04/02/20 Page 8 of 8

                                                    ELECTRONICALLY FILED
.,                                                       2019 Dec 20 PM 3:05
                                           CLERK OF THE SHAWNEE COUNTY DISTRICT COURT
                                                   CASE NUMBER: 2019-CV-000948

                 IN THE DISTRICT COURT OF SHAWNEE COUNTY, KANSAS
                                     DIVISION


     DIANA S. HANNA
                Plaintiff,
     vs.                                               Case No. SN-2019-CV-
                                                                                 ----
     WAL MART STORES, INC.,
               Defendant.



                                   DEMAND FOR JURY TRIAL

           Plaintiff demands trial by a jury of twelve (12) individuals in this matter, to the

     extent allowed by law.



                                                       Respectfully submitted,

                                                       /s Pantaleon Florez, Jr
                                                      Pantaleon Florez, Jr., #10889
                                                      933 S. Kansas Ave.
                                                      Topeka.Kansas 66612-1210
                                                      (785) 234-6699
                                                      florezlaw@gmail.com
                                                      Attorney for Plaintiff
